01/26/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0613


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

RYAN PATRICK MORRIS and TROY NELSON,

                Defendants and Appellants.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 2, 2021, within which to prepare, serve, and file its response

brief.




RB                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             January 26 2021